Name: Commission Regulation (EEC) No 2995/86 of 30 September 1986 reimposing the levying of customs duties applicable to third countries on certain products originating in Yugoslavia
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 280/22 Official Journal of the European Communities 1 . 10 . 86 COMMISSION REGULATION (EEC) No 2995/86 of 30 September 1986 reimposing the levying of customs duties applicable to third countries on certain products originating in Yugoslavia Whereas imports into the Community of those products, originating in Yugoslavia, have reached that ceiling ; whereas the situation on the Community market requires that customs duties applicables to third countries on the products in question be reimposed, HAS ADOPTED THIS REGULATION : Article 1 From 4 October to 31 December 1986, the levying of customs duties applicable to third countries shall be reim ­ posed on imports into the Community of the following products : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Cooperation Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia ('), and in particular Protocol No 1 thereto, Having regard to Article 1 of Council Regulation (EEC) No 3138/85 of 22 October 1985 establishing ceilings and Community supervision for imports of certain products originating in Yugoslavia (2), Whereas Article 1 of the abovementioned Protocol provides that the products listed below, imported under reduced duty rates according to Article 1 5 of the Coopera ­ tion Agreement, are subject to the annual ceiling indi ­ cated below, above which the customs duties applicable to third countries may be re-established : (tonnes) CCT heading No Description Origin 70.14 Illuminating glassware, signalling glassware and optical elements of glass, not optically worked of optical glass : A. Articles for electrical lighting fittings : II . Other (for example, diffusers, ceiling lights, bowls, cups, lampshades, globes, tulip ­ shaped pieces) Yugoslavia CCT heading No Description Ceiling 70.14 Illuminating glassware , signalling glassware and optical elements of glass, not optically worked of optical glass : A. Articles for electrical lighting fittings : II . Other (for example, diffusers, ceiling lights, bowls, cups, lampshades, globes, tulip ­ shaped pieces) 1 925 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 September 1986. For the Commission COCKFIELD Vice-President (') OJ No L 41 , 14. 2. 1983, p . 2. 0 OJ No L 304, 16 . 11 . 1985, p . 26 .